Case: 19-60320     Document: 00515698623         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 7, 2021
                                  No. 19-60320                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   Sorev Sorev, also known as Amreek Singh Gorev,

                                                                      Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 813 986


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Sorev Sorev, a native and citizen of India, petitions for review of an
   order by the Board of Immigration Appeals (BIA) dismissing his appeal from
   the denial of his application for asylum, withholding of removal, and relief
   under the Convention Against Torture (CAT). He challenges the BIA’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60320      Document: 00515698623          Page: 2   Date Filed: 01/07/2021




                                    No. 19-60320


   decision to uphold the immigration judge’s determination that he lacked
   credibility and argues that the BIA erred in rejecting his claim that the
   immigration judge violated his due process rights.
          Because the BIA engaged in its own analysis and provided its own
   reasoning in upholding the immigration judge’s decision, we review only the
   decision of the BIA and not that of the immigration judge. See Ramos Lara v.
   Lynch, 833 F.3d 556, 559 (5th Cir. 2016). Factual findings, including adverse
   credibility determinations, are reviewed for substantial evidence. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018).
          Although Sorev asserts that the immigration judge improperly relied
   on inter-proceeding similarities in determining that he lacked credibility, the
   BIA did not rely on that basis in reaching that conclusion. Instead, the BIA
   determined that Sorev lacked credibility based on the implausible nature of
   some of his statements and inconsistencies between his testimony,
   statements to immigration officials, credible fear interview, and affidavits.
   Because the adverse credibility determination was supported by “specific
   and cogent reasons,” the record does not compel a finding that Sorev was
   credible or that no reasonable factfinder could have made an adverse
   credibility finding. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Accordingly, the lack of credible evidence precludes Sorev from meeting his
   burden of proof for asylum, withholding of removal, or protection under the
   CAT. See Dayo v. Holder, 687 F.3d 653, 658 (5th Cir. 2012).
          Sorev also argues that his due process rights were violated when the
   immigration judge prevented him from presenting testimony from his cousin
   and an expert regarding dangerous conditions in India and the persecution
   that Sikhs suffer. To prevail on a due process claim, “an alien must make an
   initial showing of substantial prejudice by making ‘a prima facie showing that
   the alleged violation affected the outcome of the proceeding.’” Arteaga-




                                         2
Case: 19-60320      Document: 00515698623           Page: 3   Date Filed: 01/07/2021




                                     No. 19-60320


   Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir. 2020) (quoting Okpala v.
   Whitaker, 908 F.3d 965, 971 (5th Cir. 2018)). Sorev is unable to demonstrate
   that the outcome of the proceedings would have been different if his
   witnesses were allowed to testify because their proposed testimony
   concerned country conditions in India and did not address the
   inconsistencies and implausible nature of his testimony that resulted in the
   finding that he lacked credibility.
          For the foregoing reasons, the petition for review is DENIED.




                                          3